NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by e-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court’s home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________

U.S. District Court
No. 2019-0693


                             CAROLINE CASEY & a.

                                         v.

                 NEW HAMPSHIRE SECRETARY OF STATE & a.

                            Argued: March 10, 2020
                          Opinion Issued: May 20, 2020

      American Civil Liberties Union of New Hampshire Foundation, of
Concord (Gilles R. Bissonnette and Henry Klementowicz on the joint brief, and
Mr. Klementowicz orally), American Civil Liberties Union Foundation, of New
York, New York (Julie A. Ebenstein, Theresa J. Lee, and Dale E. Ho on the joint
brief), and Shaheen & Gordon, P.A., of Concord (William E. Christie, S. Amy
Spencer, and James J. Armillay, Jr. on the joint brief), for the plaintiffs.

      Gordon J. MacDonald, attorney general (Anthony J. Galdieri, senior
assistant attorney general, Seth M. Zoracki, assistant attorney general, and
Samuel R.V. Garland, attorney, on the brief, and Mr. Galdieri orally), and
Cleveland, Waters and Bass, P.A., of Concord (Bryan K. Gould and Cooley A.
Arroyo on the brief), for the defendants.
    PER CURIAM. The United States District Court for the District of New
Hampshire (Laplante, J.) certified the following questions of law, see Sup. Ct. R.
34:

      [1.] Are the definitions of “resident” and “residence” in RSA § 21:6
      and :6-a, as recently amended, effectively the same as the
      definition of “domicile” as used in RSA § 654:1, such that one with
      a New Hampshire “domicile” is necessarily a New Hampshire
      “resident”?

      [2.] Is a student who claims a New Hampshire “domicile” pursuant
      to RSA § 654:I-a necessarily a New Hampshire resident under RSA
      § 21:6, as recently amended?

      [3.] Can an individual with a New Hampshire “domicile” pursuant
      to RSA § 654:1 ever be an individual “who claims residence in any
      other state for any purpose” and thus is not a “resident” for the
      purposes of RSA § 259:88?

      [4.] Relatedly, does an individual who claims a New Hampshire
      “domicile” pursuant to RSA § 654:1, I or I-a necessarily establish
      “a bona fide residency” for the purposes of RSA §§ 261:45 and
      263:35?

      [5.] Given the definition of non-resident in RSA § 259:67, I for the
      Motor Vehicle Code, are college students who reside in New
      Hampshire for more than six months in any year required to
      obtain New Hampshire drivers’ licenses by RSA § 263:1 if they wish
      to drive in the state and required by RSA § 261:40 to register in
      New Hampshire any vehicles they keep in the state?

For the reasons that follow, and with the qualifications set forth below, we
answer questions 1, 2, 4, and 5 in the affirmative. We exercise our discretion
under Rule 34 to decline to answer question 3 because the answer to that
question is not “determinative of the cause then pending in the certifying
court.” Sup. Ct. R. 34.

                                    Background

       As set forth in the district court’s order, the plaintiffs are Caroline Casey,
Maggie Flaherty, and the New Hampshire Democratic Party. Casey and
Flaherty are Dartmouth College students who wish to vote in New Hampshire
while attending college, but who do not intend to remain in New Hampshire
after graduation. Both have driver’s licenses issued by states other than New
Hampshire. In 2018, both registered to vote in New Hampshire. Neither Casey
nor Flaherty owns a motor vehicle.


                                          2
       The plaintiffs sued the defendants, the New Hampshire Secretary of State
and the New Hampshire Attorney General, challenging, under the Federal
Constitution, the defendants’ interpretation and implementation of the 2018
amendments to RSA 21:6 and :6-a. See Laws 2018, ch. 370; see also RSA
21:6, :6-a (Supp. 2019). Those amendments changed the definitions of
“resident” and “residence” in RSA 21:6 and :6-a, respectively, so that they no
longer applied only to individuals who intended to remain in New Hampshire
“for the indefinite future.” See Laws 2018, ch. 370. Before the 2018
amendments, the statutory definitions of “resident” and “residence” in RSA
21:6 and :6-a, respectively, expressly required an intention to remain in New
Hampshire indefinitely, while RSA 654:1, I (2016), which defines an eligible
voter, did not contain the same language. Rather, RSA 654:1, I, requires the
manifestation of a “single, continuous presence for domestic, social, and civil
purposes relevant to participating in democratic self-government.” The 2018
amendments to RSA 21:6 and :6-a are discussed in detail in Opinion of the
Justices (Definition of Resident and Residence), 171 N.H. 128 (2018). We will
not repeat that discussion here.

       The plaintiffs allege that the 2018 amendments to RSA 21:6 and :6-a
“burden the right to vote and violate the First, Fourteenth, Twenty-Fourth, and
Twenty-Sixth Amendments” to the United States Constitution. According to
the federal district court, the plaintiffs claim that the 2018 amendments
indirectly make voter registration an effective declaration of residency that
triggers the obligation to obtain a New Hampshire driver’s license and vehicle
registration under the motor vehicle code. Casey and Flaherty specifically
allege that, if they must obtain New Hampshire driver’s licenses as a result of
having registered to vote here, they will suffer injury. The New Hampshire
Democratic Party alleges that the 2018 amendments to RSA 21:6 and :6-a have
harmed it because voters inclined to support its candidates “will incur onerous
fees to register to vote or will be too intimidated to register or vote at all.”
(Quotation omitted.)

      Pursuant to Supreme Court Rule 34, this court

      may answer questions of law certified to it by . . . a United States
      district court when requested by the certifying court if there are
      involved in any proceeding before it questions of law of this State
      which may be determinative of the cause then pending in the
      certifying court as to which it appears to the certifying court there
      is no controlling precedent in the decisions of this court.

According to the district court, “[t]he plaintiffs’ constitutional claims are
intertwined with several questions of New Hampshire law upon which [it] has
found no controlling precedent,” and “[r]esolution of these questions may be
determinative.” Therefore, the district court is “certifying these necessary
questions of New Hampshire law” to us because “answers to these questions


                                        3
could result in one or more interpretations of the [state laws] that do not
implicate the federal constitutional right to vote in any way.”

                       Statutory Interpretation Principles

       Responding to the certified questions requires us to engage in statutory
interpretation. In matters of statutory interpretation, we are the final arbiter of
the intent of the legislature as expressed in the words of the statute considered
as a whole. Petition of Carrier, 165 N.H. 719, 721 (2013). We first look to the
language of the statute itself, and, if possible, construe that language according
to its plain and ordinary meaning. Id. We interpret legislative intent from the
statute as written and will not consider what the legislature might have said or
add language that the legislature did not see fit to include. Id. We construe all
parts of a statute together to effectuate its overall purpose and avoid an absurd
or unjust result. Id. Moreover, we do not consider words and phrases in
isolation, but rather within the context of the statute as a whole. Id. This
enables us to better discern the legislature’s intent and to interpret statutory
language in light of the policy or purpose sought to be advanced by the
statutory scheme. Id. Absent an ambiguity, we will not look beyond the
language of the statute to discern legislative intent. segTEL v. City of Nashua,
170 N.H. 118, 120 (2017).

                                   Question 1

       The first certified question asks whether the definitions of “resident” and
“residence” in RSA 21:6 and :6-a, respectively, as amended in 2018, are
“effectively the same” as the definition of “domicile” in RSA 654:1 (2016), such
that a person with a New Hampshire “domicile” under RSA 654:1 is necessarily
a New Hampshire “resident” under RSA 21:6. As explained below, we need not
decide whether the definitions are “effectively the same” in order to determine
whether a person with a New Hampshire “domicile” under RSA 654:1 is
necessarily a “resident” under RSA 21:6. As explained below, we conclude that
a person with a New Hampshire “domicile” under RSA 654:1 is necessarily a
“resident” under RSA 21:6.

       RSA chapter 21 sets forth definitions that apply “[i]n the construction of
all statutes . . . , unless such construction would be inconsistent with the
manifest intent of the legislature or repugnant to the context of the same
statute.” RSA 21:1 (2012). RSA 21:6, defining “resident” and “inhabitant,”
provides:

          A resident or inhabitant or both of this state and of any city,
      town, or other political subdivision of this state shall be a person
      who is domiciled or has a place of abode or both in this state and
      in any city, town, or other political subdivision of this state, and
      who has, through all of his or her actions, demonstrated a current


                                        4
      intent to designate that place of abode as his or her principal place
      of physical presence to the exclusion of all others.

RSA 21:6-a, defining “residence” or “residency,” provides:

          Residence or residency shall mean a person’s place of abode or
      domicile. The place of abode or domicile is that designated by a
      person as his or her principal place of physical presence to the
      exclusion of all others. Such residence or residency shall not be
      interrupted or lost by a temporary absence from it, if there is an
      intent to return to such residence or residency as the principal
      place of physical presence.

       The plain meaning of the words “domiciled” and “abode” is to dwell or
live. See Webster’s Third New International Dictionary 671 (unabridged ed.
2002) (defining the word “domicile” as “the place of residence either of an
individual or of a family : ABODE”); id. at 4 (defining “abode” as “place where
one . . . dwells : HOME”); id. at 1082 (defining “home” as “the house . . .
habitually occupied by a family : one’s principal place of residence :
DOMICILE”). The plain meaning of the word “dwell” is to “LIVE, RESIDE.” Id.
at 706. The plain meaning of the word “designate” is “to make known directly
as if by sign : SIGNIFY, INDICATE.” Id. at 612. The plain meaning of the word
“principal” is “most important.” Id. at 1802. Thus, a person is a New
Hampshire “resident” under RSA 21:6 and has a New Hampshire “residence”
under RSA 21:6-a if they live in New Hampshire and have indicated through all
of their actions that New Hampshire is their “most important” place of physical
presence, to the exclusion of all other places in which they may live.

       We do not interpret the phrase “to the exclusion of all others” to mean
that, to have a New Hampshire “residence” under RSA 21:6-a, the person
cannot also live elsewhere. Rather, it means only that there is no other place
that the person, through all of their actions, has demonstrated is their “most
important” place of physical presence. In other words, although a person may
live in more than one place during any year, they can have only one “residence”
within the meaning of RSA 21:6-a.

      RSA chapter 654 sets out, among other things, eligibility to vote in New
Hampshire. See RSA 654:1, :3, :5-:6 (2016), :2 (Supp. 2019). RSA 654:1, I,
provides:

          Every inhabitant of the state, having a single established
      domicile for voting purposes, being a citizen of the United States, of
      the age provided for in Article 11 of the Part First of the
      Constitution of New Hampshire, shall have a right at any meeting
      or election, to vote in the town, ward, or unincorporated place in
      which he or she is domiciled. An inhabitant’s domicile for voting


                                        5
      purposes is that one place where a person, more than any other
      place, has established a physical presence and manifests an intent
      to maintain a single, continuous presence for domestic, social, and
      civil purposes relevant to participating in democratic self-
      government. A person has the right to change domicile at any
      time, however a mere intention to change domicile in the future
      does not, of itself, terminate an established domicile before the
      person actually moves.

RSA 654:2, I (Supp. 2019) provides, in pertinent part, that “[a] domicile for
voting purposes” once acquired in New Hampshire “shall not be interrupted or
lost by a temporary absence therefrom with the intention of returning thereto
as his or her domicile.” It also provides that “[a] voter can have only one
domicile for voting purposes.” RSA 654:2, I.

      Thus, a person has a New Hampshire “domicile” under RSA 654:1, I,
when they live here and have manifested their intent to maintain their “single,
continuous presence” in New Hampshire “for domestic, social, and civil
purposes relevant to participating in democratic self-government.” RSA 654:1,
I. There can be only one “domicile” under RSA 654:1, I. RSA 654:2, I.

       The statutory definition of “domicile” in RSA 654:1, I, is consistent with
the common law of domicile. To establish a domicile under the common law,
two things are necessary — physical presence and intent to make the place
one’s home. See Concord v. Rumney, 45 N.H. 423, 427 (1864); Leach v.
Pillsbury & Trustee, 15 N.H. 137, 138 (1844). In order to acquire a domicile
under the common law, a person must intend to reside in a place “for a more
or less definite time and mak[e] it his home.” Kerby v. Charlestown, 78 N.H.
301, 303 (1916). Further, under the common law, one cannot lose one’s
domicile until “a new one is clearly established.” Blount v. Boston, 718 A.2d
1111, 1117 (Md. 1998). Thus, a temporary absence from a domicile, once
acquired, does not result in a change of domicile. See Atherton v. Thornton, 8
N.H. 178, 180 (1835).

       RSA 654:1, I, like common law domicile, requires physical presence and
the intent to make one’s place of physical presence one’s home (that “one place
where a person, more than any other place, has established a physical
presence and manifests an intent to maintain a single, continuous presence for
domestic, social, and civil purposes relevant to participating in democratic self-
government”). Additionally, as under the common law, a person may change
domicile “at any time,” but the “mere intention” to do so in the future “does
not, of itself, terminate an established domicile before the person actually
moves.” RSA 654:1, I.

     The defendants imply that the common law of domicile was ruled
unconstitutional in Newburger v. Peterson, 344 F. Supp. 559 (D.N.H. 1972),


                                        6
superseded by statute as stated in Opinion of the Justices (Definition of
Resident and Residence), 171 N.H. at 138. Newburger was a class action suit
brought by a Dartmouth College student on behalf of “all voting age students
who wish to register in the communities where they reside while attending
school but who intend to leave those communities upon graduation.”
Newburger, 344 F. Supp. at 560. When the student attempted to register to
vote, he was denied “solely because he stated to voter registration officials that
he intended to leave Hanover upon his graduation.” Id. The federal district
court ruled that “the indefinite intention requirement is [not] necessary to serve
a compelling [state] interest,” and, therefore, that its application to the class
“offends the equal protection clause of the Fourteenth Amendment.” Id. at 563.

        We do not share the defendants’ view of Newburger. The federal district
court in Newburger ruled that the practice of Hanover town officials of
disqualifying students from voting merely because they had “a firm intention of
leaving that town at a fixed time in the future” violated the Federal
Constitution. Id. at 560; see State v. Daniels, 44 N.H. 383, 386 (1862).
However, the common law “indefinite intention to remain” requirement was
never intended to be applied so literally. See Dist. of Columbia v. Murphy, 314
U.S. 441, 451 n.2 (1941) (“Of course it cannot be known without the gift of
prophecy whether a given abode is ‘permanent’ in the strictest sense.”); see also
Restatement (Second) of Conflict of Laws § 18 cmt. c at 71 (1971) (explaining
that expressions such as “one must intend to reside indefinitely in the place
. . . should not be taken literally”). Accordingly, in our view, New Hampshire’s
common law of domicile was not intended to literally require “permanent or
indefinite intention to stay in one place.” Newburger, 344 F. Supp. at 563.
Rather, “[t]he required state of mind” is the intent “to remain in the place for a
time at least,” and, thus, “[i]t is possible for a person to have the proper
attitude of mind even though he does intend to move at a definite time.”
Restatement (Second) of Conflict of Laws, supra § 18 cmt. b at 70; see
Newburger, 344 F. Supp. at 563 (explaining that for purposes of establishing a
domicile, a person need not “say that he will always—or indefinitely—live in a
particular town”).

       The defendants argue that the definitions of “resident” and “residence”
under RSA 21:6 and :6-a, on the one hand, and “domicile” under RSA 654:1, I,
on the other hand, convey the same basic concepts. The plaintiffs disagree.
However, the definitions need not be functionally equivalent in order for us to
conclude that a person with a New Hampshire “domicile” under RSA 654:1, I,
is, necessarily, a New Hampshire “resident” under RSA 21:6. An individual
who is eligible to vote in a particular New Hampshire town because they satisfy
the definition of “domicile” in RSA 654:1, I, will necessarily also satisfy the
definition of “resident” in RSA 21:6. By establishing a physical presence in
that New Hampshire town that is more than their physical presence in any
other place for domestic, social, and civil purposes related to participating in
democratic self-government, see RSA 654:1, I, that individual will also have


                                        7
demonstrated that the town is their most important or principal place of
physical presence to the exclusion of all other places, see RSA 21:6, :6-a.
Therefore, regardless of whether the definitions of “resident” and “residence” in
RSA 21:6 and :6-a are “effectively the same” as the definition of “domicile” set
forth in RSA 654:1, a person who has a New Hampshire “domicile” under RSA
654:1 is necessarily a New Hampshire resident under RSA 21:6.

      In arguing for a contrary conclusion, the plaintiffs assert that “[t]hough
for many people, residence under RSA 21:6 and :6-a and ‘domicile for voting
purposes’ under RSA 654:1 will be the same place, it is not necessarily so.”
They contend:

      Being a “resident” under RSA 21:6 requires the designation of the
      place of abode “to the exclusion of all others,” while “domicile for
      voting purposes” under RSA 654:1 contemplates a continuous
      presence for only certain purposes—[“]domestic, social, and civil
      purposes relevant to participating in democratic self-government.”
      This statutory definition of resident entails an exclusive place of
      abode, whereas the definition of “domicile for voting purposes”
      contemplates that individuals are able to have multiple domiciles
      for different purposes.

The plaintiffs provide no examples of individuals who have a New Hampshire
domicile under RSA 654:1, I, but are not New Hampshire residents with a New
Hampshire residence within the meaning of RSA 21:6 and :6-a. Nor are we
able to envision any such example. Instead, the plaintiffs rely upon a canon of
statutory construction that “where the enacting body uses two different words,
it generally means two different things.” City of Concord v. State, 164 N.H.
130, 141 (2012) (quotation omitted). Although that maxim may generally be
true, it is legislative intent, rather than “arbitrary canons of statutory
construction,” that controls. Chagnon v. Union-Leader Co., 104 N.H. 472, 474
(1963), superseded on other grounds by statute as stated in Hanchett v.
Brezner Tanning Co., 107 N.H. 236, 241 (1966).

       The legislative history of the 2018 amendments to RSA 21:6 and :6-a
demonstrates the legislature’s intent that individuals satisfying the statutory
definition of “domicile” in RSA 654:1, I, also satisfy the statutory definitions of
“resident” and “residence” in RSA 21:6 and :6-a. See Laws 2018, ch. 370. The
2018 amendments to RSA 21:6 and :6-a , which eliminated the phrase “for the
indefinite future” from both statutes, had their genesis in House Bill (HB) 1264.
See id. According to a majority of the New Hampshire House of
Representatives Election Law Committee, the purpose of HB 1264 was to
ensure that a person who has a “domicile” under RSA 654:1, I, “will be
considered a resident” under RSA 21:6. N.H.H.R. Election Law Comm.,
Majority Committee Report on HB 1264 (February 28, 2018), available at



                                        8
http://gencourt.state.nh.us/SofS_Archives/2018/house/HB1264H.pdf (last
visited May 19, 2020).

                                   Question 2

       The second certified question asks whether a student who claims a New
Hampshire “domicile” pursuant to RSA 654:1, I-a is “necessarily a New
Hampshire resident” under RSA 21:6. We answer this question in the
affirmative for the same reasons as we answered the first certified question in
the affirmative.

      RSA 654:1, I-a provides that a student “may lawfully claim domicile for
voting purposes in the New Hampshire town or city in which he or she lives
while attending [school] if such student’s claim of domicile otherwise meets the
requirements of RSA 654:1, I.” As discussed in our answer to question 1,
pursuant to the plain language of the statutory definition of “resident” in RSA
21:6 and the plain language of the statutory definition of “domicile” in RSA
654:1, I, a person with a New Hampshire “domicile” under RSA 654:1, I, is
necessarily a New Hampshire “resident.” Thus, for the reasons set forth in our
answer to question 1, a student who claims a New Hampshire “domicile”
pursuant to RSA 654:1, I, is necessarily a New Hampshire “resident” under
RSA 21:6.

                                   Question 3

       The third certified question asks whether an individual with a New
Hampshire “domicile” pursuant to RSA 654:1 can “ever be an individual ‘who
claims residence in any other state for any purpose’ and thus is not a ‘resident’
for the purposes of” RSA 259:88 (2014). We exercise our discretion under Rule
34 to decline to answer question 3 because the answer is not determinative of
the plaintiffs’ causes of action pending in the federal district court. See Sup.
Ct. R. 34.

       At the outset, we observe that the election laws do not establish motor
vehicle or driving privileges and obligations, nor do the motor vehicle laws
establish voting eligibility. Pursuant to RSA 654:1, I, a person is an eligible
voter in this state if they live in New Hampshire and have manifested the
requisite intent. RSA 259:88 provides that, for purposes of construing the
motor vehicle code, the term “‘resident’ shall mean a resident of the state as
defined in RSA 21:6, except that no person shall be deemed to be a resident
who claims residence in any other state for any purpose.” In turn, RSA 21:6
defines a “resident” as a person who lives in New Hampshire and has indicated
through all of their actions that New Hampshire is their “most important” place
of physical presence, to the exclusion of all other places in which they may live.




                                        9
       We have reviewed the parties’ thorough briefing of question 3, and can
well understand why the federal district court certified it, but our review of
question 4 reveals that whether an individual with a New Hampshire “domicile”
under RSA 654:1, I, is or is not a “resident” for the purposes of RSA 259:88 is
not determinative of the plaintiffs’ claims. The plaintiffs’ voting rights claims
concern the potential burden allegedly imposed by having to obtain a New
Hampshire driver’s license and motor vehicle registration as a result of
registering to vote here. The answer to question 3 is not determinative of those
claims because, as explained below: (1) RSA 263:35 (2014) requires a
nonresident driver who holds a valid driver’s license from another jurisdiction
to obtain a New Hampshire driver’s license within 60 days of establishing a
“bona fide residency” here; (2) RSA 261:45 (Supp. 2019) requires a nonresident
to register their motor vehicle here within 60 days of establishing a “bona fide
residency” here; and (3) an individual with a New Hampshire “domicile”
pursuant to RSA 654:1, I, necessarily has established a “bona fide residency”
here. Therefore, because our answer to question 3 is not determinative of the
plaintiffs’ claims, we exercise our discretion under Rule 34 to decline to answer
it.

                              Remaining Questions

      Before explaining our answers to questions 4 and 5, we review the
pertinent statutes governing the obligations to obtain a New Hampshire driver’s
license and New Hampshire motor vehicle registration. For the purposes of our
interpretation of the motor vehicle code and answering the certified questions
related to it, we assume that the individuals in question are drivers and owners
as defined by RSA 259:25 (2014) and RSA 259:72, I (Supp. 2019), respectively.

               Relevant New Hampshire Driver’s License Statutes

       We begin by discussing the statutes relevant to the obligation to obtain a
New Hampshire driver’s license. RSA 263:1, I, provides that “[n]o person . . .
shall drive any motor vehicle upon any way in this state unless such person
has a valid driver’s license.” RSA 263:1, I (Supp. 2019). RSA 263:35 provides:

      [A]ny nonresident driver of a motor vehicle who holds a valid
      driver’s license in another jurisdiction, upon the establishment of a
      bona fide residency in this state, shall have a maximum of 60 days
      from the date his residency was established to obtain a driver’s
      license issued by the state of New Hampshire.

RSA 263:35 (emphasis added). In addition, the motor vehicle laws permit a
nonresident driver who holds a license to drive in the state, district, or country
in which he or she resides to drive here without being required “to obtain a
license to drive such vehicle within this state.” RSA 263:36 (2014); see RSA
263:38 (2014) (a “nonresident driver of a motor vehicle, who is the holder of a


                                        10
license to drive a motor vehicle in the state . . . in which he resides, shall not
be required to obtain a license to drive any pleasure vehicle within this state,
provided he does not receive pay for such driving”). However, RSA 263:37
provides that

      [w]henever a motor vehicle of a nonresident may be driven on the
      ways of this state, without registration [in New Hampshire], . . .
      such vehicle may be driven by its owner . . . without a license
      [issued by this state] if the driver is duly licensed under the laws of
      the state, district, or country in which the motor vehicle is
      registered, or has complied fully with the laws of the state where
      said motor vehicle is registered respecting the licensing of motor
      vehicle drivers; provided, that said state, district, or country grants
      like privileges to residents of this state.

RSA 263:37 (2014) (emphasis added).

       To understand what is meant by “nonresident,” we look to RSA 259:67, I
(2014), which defines a “nonresident” as “any person whose legal residence is
in some state, district or country other than New Hampshire.” To the extent
that the plaintiffs contend that the definition of “nonresident” contained in RSA
259:67, I, applies only to the obligation to obtain a New Hampshire motor
vehicle registration, we disagree. See RSA 259:1 (2014) (providing that the
“words and phrases” when used in the motor vehicle code “shall . . . have the
meanings . . . ascribed to them” in RSA chapter 259 “except where the context
otherwise requires”). Thus, under the pertinent statutes, an individual who is
a nonresident must obtain a New Hampshire driver’s license either: (1) within
60 days of establishing a “bona fide residency” in New Hampshire, RSA 263:35;
or (2) whenever they are no longer permitted to drive their motor vehicle here
without registering it here, see RSA 263:1, I, :37.

                  Relevant Motor Vehicle Registration Statutes

       As to the obligation to register one’s vehicle, RSA 261:40 provides that “it
is a violation for any person to drive or any owner or custodian to knowingly
permit or cause to be driven on the ways of this state any vehicle which is not
specifically exempt by statute or rule from the requirement of registration.”
RSA 261:40 (2014). RSA 261:44 exempts from the registration requirement
vehicles owned by nonresidents and “duly registered for the current year in the
state, district or country of which the owner is a resident,” provided that the
other state, district or country “grants similar privileges” to New Hampshire
residents. RSA 261:44 (2014). RSA 261:45 provides that “when a nonresident
has established a bona fide residency in this state, said resident shall have a
maximum of 60 days from the date of his or her residency in which to register
his or her vehicle or vehicles in New Hampshire.” RSA 261:45, I (emphasis
added). In addition, under RSA 259:67, I, a person who, otherwise, is a


                                         11
“nonresident,” is deemed to be a “resident” for the purposes of registering a
motor vehicle if they have “a regular abode” in New Hampshire “for more than 6
months in any year,” and the vehicle is “principally used in connection with
[that] abode.” As previously discussed, the plain meaning of the word “abode”
is a “place where one . . . dwells.” Webster’s Third New International
Dictionary, supra at 4.

      Pursuant to these statutes, an individual who is a nonresident of New
Hampshire must register their vehicle in New Hampshire either (1) within 60
days of establishing a “bona fide residency” here, RSA 261:45 or (2) when they
have had a “regular abode” here “for more than 6 months in any year,” and
they principally use the vehicle in connection with their New Hampshire abode,
RSA 259:67, I.1

                                   “Bona Fide Residency”

       Under RSA 263:35 the obligation of an individual who is a nonresident to
obtain a New Hampshire driver’s license turns upon whether that individual
has a “bona fide residency” here. Similarly, under RSA 261:45, the obligation
of an individual who is a nonresident to register their motor vehicle here turns
upon whether that individual has a “bona fide residency” in New Hampshire.

      The term “bona fide residency” is not defined in the motor vehicle code.
We, therefore, look to the definition of “residency” in RSA 21:6-a. See RSA
21:1. As previously discussed, the terms “residence” or “residency” are defined
in RSA 21:6-a to mean “a person’s place of abode or domicile,” which is “that
designated by a person as his or her principal place of physical presence to the
exclusion of all others.”2 Also as previously discussed, under the plain
meaning of this definition, a person has a New Hampshire “residence” or
“residency” under RSA 21:6-a if they live in New Hampshire and have indicated
1 The plaintiffs disagree that living in New Hampshire for more than 6 months in any year can
ever obligate a nonresident to register their motor vehicle here. They argue “RSA 259:67 . . .
cannot require all nonresidents who spend [more than] six months in any year [in New
Hampshire] to get New Hampshire vehicle registrations” because that requirement conflicts “with
RSA 259:88[’]s mandate that ‘no person shall be deemed to be a resident’ who claims residence in
another state for any other purpose.” The plaintiffs argue that because the two statutes cannot be
reconciled, RSA 259:88 controls as it is the later-enacted statute. However, to the extent that
there is any conflict between the two statutes, RSA 259:67, I, controls because it more specifically
addresses motor vehicle registration, while RSA 259:88 is of general applicability. See
EnergyNorth Natural Gas v. City of Concord, 164 N.H. 14, 16 (2012) (“To the extent two statutes
conflict, the more specific statute controls over the general statute.”); Lopez v. Sony Electronics,
Inc., 420 P.3d 767, 772 (Cal. 2018) (“The rule that specific provisions take precedence over more
general ones trumps the rule that later-enacted statutes have precedence.” (quotation and
brackets omitted)).

2Although the plaintiffs urge that we look to RSA 259:88 for the meaning of “bona fide residency,”
we decline to do so. RSA 259:88 defines “resident” for the purposes of the motor vehicle code; it
does not define the term “residency.”


                                                12
through all of their actions that New Hampshire is their “most important” place
of physical presence, to the exclusion of all other places in which they may live.
The plain meaning of the phrase “bona fide” is “made in good faith without
fraud or deceit.” Webster’s Third New International Dictionary, supra at 250.

      Accordingly, pursuant to the motor vehicle code, within 60 days of
establishing a “bona fide residency” in New Hampshire — meaning that the
individual, in good faith, has indicated through all of their actions that New
Hampshire is their “most important” place of physical presence, to the
exclusion of all other places in which they may live — the individual who
previously was a nonresident of New Hampshire is required by RSA 263:35 to
obtain a New Hampshire driver’s license and by RSA 261:45 to register their
vehicle here.

       The motor vehicle code as it relates to vehicle registrations also contains
a durational residency component. Under RSA 259:67, I, once a person has a
regular abode in New Hampshire for more than 6 months in any year, they are
deemed a “resident as to all vehicles principally used in connection with” their
New Hampshire abode, and must register those vehicles here. Once such a
vehicle is no longer authorized to be driven on the ways of this state without a
New Hampshire registration, the owner must also obtain a New Hampshire
driver’s license. See RSA 263:1, :35, :37. With this understanding of the
pertinent statutes, we now answer questions 4 and 5.

                                   Question 4

      Question 4 asks whether a person who claims a New Hampshire
“domicile” under RSA 654:1, I, or I-a has necessarily established a “bona fide
residency” here for the purposes of RSA 261:45 and RSA 263:35. We answer
this question in the affirmative, for the same reasons as we answered the first
and second certified questions in the affirmative. As previously explained, the
phrase “bona fide residency” as used in RSA 261:45 and RSA 263:35
incorporates the definition of “residency” contained in RSA 21:6-a. Also as
previously explained, a person with a “domicile” under RSA 654:1, I, or I-a,
necessarily has a New Hampshire “residence” under RSA 21:6-a. Therefore, a
person who has a New Hampshire “domicile” under RSA 654:1, I, or I-a,
necessarily has a “bona fide residency” in New Hampshire for the purposes of
RSA 261:45 and RSA 263:35.

                                   Question 5

      The fifth certified question asks whether, “[g]iven the definition of non-
resident in RSA § 259:67, I . . . , college students who reside in New Hampshire
for more than six months in any year [are] required to obtain New Hampshire
drivers’ licenses by RSA § 263:1 if they wish to drive in the state and required



                                        13
by RSA § 261:40 to register in New Hampshire any vehicles they keep in the
state.” We answer question 5 in the affirmative.

       As previously discussed, any nonresident living in New Hampshire for
more than six months in any year must register any of their motor vehicles
that are principally used in connection with their New Hampshire abode. See
RSA 259:67, I. Once a nonresident is no longer authorized to drive their
vehicle in New Hampshire without a New Hampshire registration, they must
obtain a New Hampshire driver’s license. See RSA 263;1, :35, :37. Thus,
nonresident college students who wish to drive in New Hampshire, reside in
New Hampshire for more than six months in any year, and whose vehicles are
principally used in connection with their New Hampshire abode must (1)
register those vehicles in New Hampshire and (2) obtain a New Hampshire
driver’s license.

                                                Remanded.

     HICKS, BASSETT, HANTZ MARCONI, and DONOVAN, JJ., concurred;
BROWN, J., retired superior court justice, specially assigned under RSA 490:3,
concurred.




                                      14